Sur Petition for Rehearing
PER CURIAM.
The jurisdiction of the federal courts does not rest on any elastic equitable concepts. It can be exercised only within strict constitutional and even narrower statutory limits which distribute authority and responsibility for redressing wrongs between the national and the local governments in our federated republic. The petition for rehearing shows no persuasive reason for reconsidering our conclusion that the present claim is outside the limited grant of authority under which we act. This, of course, leaves the Turnpike Commission entirely free to invoke the equitable powers of the state courts in an effort to restrain Manu-Mine from disposing of any tax refund it may collect.